Citation Nr: 1736899	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  06-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for peripheral neuropathy to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from January 1955 to June 1968. This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2006, the Veteran testified at a hearing held before a Decision Review Officer at the RO. A transcript of the hearing has been associated with the claims file.

In its September 2009 decision, the Board remanded the claims for additional development. In March 2014, the Board remanded the claims to afford the Veteran the opportunity to appear at a Board hearing.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes VA treatment records from 2006 to 2013 and the July 2014 Board hearing transcript. All other documents are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, remand is necessary for additional development.

First, remand is necessary to attempt verification of the Veteran's account of an airplane crash landing during service. In its March 2014 remand, the Board requested verification from the Joint Services Records Research Center (JSRRC) to determine whether the Veteran was involved in an airplane crash landing between March 15, 1959 and May 15, 1959 or in 1968 at McCoy A.F.B., Florida. It appears that a typographical error was made in requesting verification from the year 1968. Rather, the Board notes that the Veteran has stated that the incident occurred sometime in 1957 or 1958 in addition to the requested dates of March 15, 1959 to May 15, 1959. See February 2006 DRO Hearing Transcript; September 2013 Statement; July 2014 Board Hearing Transcript. Given this information, additional efforts are necessary to verify the Veteran's account.    

Second, remand is necessary to obtain adequate addendum opinions. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. 

In an April 2011 VA examination, the VA examiner noted that there was no evidence of a plane crash and therefore he could not determine whether the etiology of the Veteran's neck and low back pain were due to the plane crash or part of the normal aging process. A May 2011 VA medical opinion found the Veteran's current spinal injuries were due to the plane crash in service. However, in the March 2014 remand, the Board found this opinion inadequate for failing to provide any supporting explanation for this conclusion, and did not address the multiple post-active duty reserve records wherein the Veteran denied back pain. 

Regarding polyneuropathy, an April 2011 VA examiner opined that the Veteran's sensory motor polyneuropathy was more likely than not related to his military service. However, the Board found this opinion inadequate as it contained no supporting explanation whatsoever.   

A June 2015 addendum opinion was most recently obtained. The VA examiner opined that the neck disorder, back disorder, and polyneuropathy were less likely than not incurred in-service. The VA examiner noted that the findings of normal spine in the STRs and pain as indicated in the STRs were self-limiting and resolved with no specific sequela nor finding that would indicate potential chronic condition greater than 50 years later even after the mechanism of injury. Regarding polyneuropathy, the VA examiner opined that polyneuropathy is a non-specific condition that based on the mechanism of injury in combination with current lumbar and cervical spine disorders is not definitely associated with or related to polyneuropathy condition. The VA examiner also opined that polyneuropathy was less likely than not secondary to or aggravated by the back or neck disorders and that it was nonspecific and he could not find a definite link between this condition and an exposure to herbicides in Vietnam. The Board finds these opinions to be inadequate.  Each of the supporting explanations is unclear and regarding polyneuropathy appears to be circular reasons.  Remand, therefore, is required for the examiner to elaborate on his explanation for the conclusions rendered. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the JSRRC or other appropriate authority in order to determine whether the Veteran was involved in a plane crash in 1957 or 1958 at McCoy A.F.B., Florida.  The Board notes that a 60 day time limit is not required by statute or regulation. Therefore, make multiple submissions if necessary, to comply with the 60 day time period. If any requested records or requested information is not available, or the search for any such records or information otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records or information must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

4. After any additional records are associated with the claims file, obtain an addendum opinion from the June 2015 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of his neck and low back disorders. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to provide the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disorder had its onset in, or is otherwise related to, active service from January 1955 to June 1968, to include the airplane crash landing and/or the repetitive nature of entering and exiting aircrafts?

Is it at least as likely as not (a 50 percent or greater probability) that the low back disorder had its onset in, or is otherwise related to, active service from January 1955 to June 1968, to include the airplane crash landing and/or the repetitive nature of entering and exiting aircrafts?

The Veteran has described the in-service incident as an aircraft crash landing where the plane dropped approximately 50 feet to the runway with enough impact to drive the landing gear up through the wings of the aircraft causing the Veteran to sustain back and neck trauma.  The VA examiner must presume the description of the incident and his injuries is correct when formulating an opinion and whether that would result in his current disabilities.

The examiner must also address the following:

a) the Veteran's STRs including Reports of Medical Examinations (RME) and Reports of Medical History (RMH) showing a normal spine and denials of recurrent back pain; b) the Veteran's STRs particularly from October and November 1960 showing treatment for back pain; c) the 1968 separation RME where the Veteran is noted as stating he occasionally has a sore back; d) Reserve records including RMEs and RMHs showing normal clinical evaluation of the spine and denying back pain or indicating back trouble throughout the 1970s; and e) the Veteran's statement that on occasion he would twist improperly when entering and exiting an aircraft which would bring on an attack lasting up to three or four days.

5. After any additional records are associated with the claims file, obtain an addendum opinion from the June 2015 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of his polyneuropathy. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to provide the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that the polyneuropathy had its onset in, or is otherwise related to, active service from January 1955 to June 1968, to include the airplane crash landing?

Is it at least as likely as not that the Veteran's polyneuropathy is caused or aggravated by his neck and/or back disorders.

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed polyneuropathy is due to his exposure to herbicides in Vietnam?

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

